Citation Nr: 0518605	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to May 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2002, a statement of the case was 
issued in May 2003, and a substantive appeal was received in 
May 2003.  In her May 2003 VA Form 9, the veteran requested a 
Board hearing.  However, she withdrew this request in June 
2003.

Although the appeal also initially included the issues of 
service connection for hypertension and for tension 
headaches, service connection was established for these 
disabilities by rating decision in  January 2004.  
Consequently, these issues are no longer in appellate status.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by x-ray evidence of arthritis and pain which 
results in additional functional loss which limits flexion to 
no more than 30 degrees; there is evidence of no more than 
slight instability, but no evidence of limitation of 
extension. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent based on limitation of motion associated 
with the service-connected degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for instability 
associated with the service-connected degenerative joint 
disease of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.59, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a May 2002 rating 
decision granted service connection and assigned a disability 
rating.  The veteran perfected her appeal in May 2003.  In 
August 2003, a VCAA letter was issued to the veteran 
regarding what information and evidence is needed to 
substantiate her claim for an increased disability rating, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  The VCAA letter also implicitly informed the 
appellant of the need to submit any evidence in her 
possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The appeal was then 
subsequently reviewed by the RO as evidenced by the issuance 
of a supplemental statement of the case in January 2004.  
Under the particular circumstances of this case, the Board 
finds that there has been no resulting prejudice to the 
veteran.  Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. 
(April 14, 2005). 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a pre-discharge compensation and pension (C & 
P) examination performed in March 2002, and a VA examination 
performed in June 2003.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  

I.  Factual Background

Service medical records reflect treatment for right knee 
pain.  In January 2001, she underwent arthroscopic surgery 
for her right knee lateral release with an open medical 
reefing/VMO advancement where a grade IV chondromalacia 
patella was noted.  She underwent rehabilitation, and 
subsequently reported increasing difficulty with flexion, 
squatting, and other physical activities.  A September 2001 
x-ray examination revealed evidence of tri-compartment 
degenerative joint disease.  The veteran underwent an 
examination by the Medical Evaluation Board (MEB) in December 
2001, and the diagnosis rendered was right knee patellar 
malalignment with Grade IV chondromalacia patella.  The MEB 
recommended separation from service due to her right knee 
disability.  As such, the veteran separated from service in 
May 2002.

In March 2002, the veteran underwent a C & P examination.  
The veteran reported developing right knee pain in February 
1999 which progressively got worse over the years.  Post-
surgery, she reported pain as a 7 on a 10 point scale.  She 
reported that the pain occurred off and on, every day, with 
prolonged sitting and standing, prolonged walking, squatting, 
and running in cold weather.  She reported treating with 
heat, Motrin, and Tylenol.  A physical examination of the 
right knee revealed pain with McMurray's and tender 
palpation.  Flexion was 140 degrees bilaterally, and passive 
range of motion.  Flexion was 130 degrees in the right knee 
with squatting.  An x-ray examination was normal.  The 
examiner diagnosed residue, post-op right knee with 
degenerative joint disease.

In June 2003, the veteran was afforded another VA 
examination.  The veteran, again, reported right knee pain 
since February 1999, and subsequent surgery in January 2001.  
At the time of the examination, she complained of pain in the 
right knee, aggravated by prolonged standing, bending of the 
knee, and running.  She reported that every 3 or 4 months, 
her knee slips out of place and it pops back after some time, 
while stating that it is less frequent than prior to surgery.  
The examiner noted that there were no particular episodes of 
flare-ups.  The veteran uses a brace which does not help her 
much.  On physical examination, the right knee was "a little 
bit" swollen."  There was a synovial thickening on the 
infrapatellar fossa with tenderness.  No quadriceps wasting.  
The range of motion of the right knee was "a little bit 
diminished," 120 out of 130.  Further range of motion was 
limited by some pain and stiffness.  The McMurray sign was 
negative, as was the Drawer test.  The knee was stable.  
There was no tenderness over the medial or lateral collateral 
ligaments.  An x-ray examination revealed minimal 
degenerative changes of the knee and prominent soft tissue of 
the right knee.  The diagnosis was degenerative disease of 
the right knee, synovitis, residuals of surgery for recurrent 
dislocation of patella.



II.  Laws and Regulations

In the May 2002 rating decision which gives rise to this 
appeal, the RO granted service connection for right knee 
disability and assigned a 10 percent rating effective May 28, 
2002, under the criteria set forth in Diagnostic Code 5010.  
The veteran contends that the severity of her service-
connected right knee disability warrants assignment of a 
higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

III.  Analysis

Upon a finding by the March 2002 examiner of degenerative 
joint disease of the right knee, the RO assigned a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  As noted, degenerative arthritis 
established by X-ray evidence will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The June 
2003 VA examination showed degenerative arthritis by X-ray 
study.  Therefore, a 10 percent rating is warranted pursuant 
to Diagnostic Code 5003 even though the limitation of flexion 
is otherwise noncompensable under Code 5260.  See Diagnostic 
Code 5003.

As previously discussed, the applicable Diagnostic Codes for 
rating limitation of motion are 5260 and 5261.  At the March 
2002 VA examination, range of motion in the right knee was 
normal, and limited by 10 degrees when squatting.  At the 
June 2003 VA examination, range of motion was reported as 120 
out of 130, and further range of motion was limited by some 
pain and stiffness.  Looking to the possibility of a higher 
rating under diagnostic criteria for limitation of motion, 
even when additional functional loss due to pain, weakness, 
fatigue, and incoordination is considered, the clear 
preponderance of the evidence is against a finding that there 
is resulting limitation of flexion to 30 degrees or less so 
as to warrant a rating in excess of 10 percent under Code 
5260, or limitation of extension to 15 degrees of more so as 
to warrant a rating in excess of 10 percent under Code 5261.  

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's right knee 
disability under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability); VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

The evidence regarding instability of the knee does not 
clearly support assignment of a separate rating.  Although at 
the March 2002 VA examination, the veteran complained of pain 
with McMurray's, at the June 2003 VA examination, objective 
examination noted that the right knee was stable and the 
McMurray test and drawer sign was negative.  Nevertheless, 
the veteran's complaints included reports of dislocation at 
least every 3 to 4 months.  There is also some evidence of a 
brace.  Therefore, resolving all reasonable doubt in the 
veteran's favor, the Board finds that a separate 10 percent 
disability rating under Diagnostic Code 5257 for slight 
instability is warranted.  Moreover, in view of the veteran's 
complaints over the period covered by the appeal, the Board 
finds that the separate 10 percent rating is warranted from 
May 29, 2002.  Fenderson. 

The Board notes, however, that there does not appear to be 
persuasive evidence of moderate recurrent subluxation or 
lateral instability to warrant assignment of a 20 percent 
rating under Diagnostic Code 5257 for the right knee.  The 
Board has also considered alternative diagnostic codes that 
potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 10 percent is not 
warranted under any alternative provision.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's knee disability is appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for limitation of motion associated with the service-
connected degenerative joint disease of the right knee is not 
warranted.  To this extent, the appeal is denied.

Entitlement to a separate 10 percent disability rating for 
instability associated with the service-connected 
degenerative joint disease of the right knee is warranted, 
effective from May 28, 2002.  To this extent, the appeal is 
granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


